Citation Nr: 1012351	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07 07-520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to 
December 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the above claim.

In September 2008, the Board remanded the matter to the RO 
for the purpose of obtaining additional evidence.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  The matter was 
returned to the Board in January 2010. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right knee disorder was incurred in, or caused 
by, his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right knee disorder have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In this decision, the Board grants service 
connection for a right knee disorder.  This award represents 
a complete grant of the benefits sought on appeal.  Thus, 
any deficiency in VA's compliance is deemed to be harmless 
error, and any further discussion of VA's responsibilities 
is not necessary.

The Veteran contends that he first began experiencing 
problems with his knee during service in Korea.  He 
repeatedly experienced knee swelling and pain and sought 
treatment.  His knee was repeatedly drained, but no further 
action, such as surgery, was taken until after service.  
After discharge, the Veteran signed up for major league 
baseball.  During the season he began having problems with 
his knee again and ultimately had surgery after the season 
was over.  He recalls being told that he could no longer 
play baseball.  He asserts that he has had symptoms 
continuously since that time, but largely resigned himself 
to living with the pain until he was diagnosed with his 
current condition of severe degenerative joint disease.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  "[I]n order to establish 
service connection or service-connected aggravation for a 
present disability the veteran must show:  (1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service."  Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

That an injury or disease occurred in service is not enough; 
there must be a chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3. 303(b).  
A veteran may also be granted service connection for any 
disease initially diagnosed after discharge, but only if all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Where the determinative issue involves medical causation or 
a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status generally do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, lay evidence is competent 
when it conveys matters that can be observed and described 
by a lay person such that specialized education, training, 
or experience is not required, and the evidence is provided 
by a person who has personal knowledge of the facts or 
circumstances.  38 C.F.R. § 3.159(a)(2); see Layno v. Brown, 
6 Vet. App. 465, 471 (1994).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's complete service personnel records and service 
treatment records were not available for review as all his 
service records appear to have been destroyed in the fire at 
the National Personnel Records Center in St. Louis, Missouri 
in July 1973.  Under such circumstances, the Court has held 
that VA has a heightened duty "to consider the applicability 
of the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
Veteran's treatment records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The evidence demonstrates a current disability of a right 
knee disorder.  The Veteran was diagnosed with severe 
degenerative joint disease of the right knee at a November 
2009 VA examination.  The disease was present in the form of 
narrowing in the medial knee compartment with prominent bony 
spur formation involving the distal femur and posterior 
patellar surface, as well as sclerosis and a subchondral 
cyst formation about the distal femur and proximal tibia.  
The examiner also noted the Veteran's surgical history, and 
determined that he had undergone a right medial menisectomy 
in 1957.  The examiner provided the opinion that the 
Veteran's knee disability was not caused by or a result of 
an in-service event, because the Veteran's participation in 
minor league baseball indicates that his knee was, at that 
time, good enough to pass a physical and spring training 
tryouts, such that he must have injured the knee sometime 
during the course of the season.  

However, the examiner did not discuss or acknowledge the 
Veteran's lay assertions of record concerning the onset of 
his injury, which detracts from the probative value of the 
opinion that the Veteran's disability was not caused by 
service.  See Nieves-Rodriguez . Peake, 22 Vet. App. 295, 
304 (2008).  Furthermore, the examiner's opinion is largely 
grounded on the recruitment practices of minor league 
baseball in the 1950s, a subject on which the examiner is 
not competent to testify.  Therefore, the Board finds that 
the opinion is not the result of the sound application of 
reliable principles and methods and, accordingly, does not 
find the opinion to be of probative value.  Id.    

As noted above, no medical opinion as to etiology is 
necessary to grant service connection where a chronic 
disease is shown in service and the same chronic disease 
manifests at a later date, or where a showing of continuity 
of symptomatology after service supports a finding of 
chronicity.  38 C.F.R. 
§ 3.303(b).  Here, the Veteran asserts that he has 
experienced continuous symptoms of pain and swelling since 
service.  He has also stated that he did not sustain any 
specific knee injury while playing baseball after service.  
There is no reason to doubt the credibility of the Veteran, 
and he is competent to report symptoms of pain and swelling.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494; Clyburn v. 
West, 12 Vet. App. 296, 301 (holding that medical evidence 
is not required to demonstrate chronic knee symptoms in 
service and continuity of symptoms after service).  His 
account of experiencing knee problems in service that were 
treated by draining fluid from the knee is facially 
plausible, internally consistent, and consistent with other 
the evidence of record.  Additionally, the Veteran's 
demeanor as a witness at the hearing weighs in favor of his 
credibility.  Therefore, the Veteran's testimony regarding 
continuity of symptomatology is both competent and credible, 
and supports his claim for service connection for a right 
knee disorder.     

Given that the competent and credible evidence of record 
demonstrates the existence of a current disability of a 
right knee disorder and continuity of the Veteran's symptoms 
of pain and swelling in the right knee since service, the 
doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 
3.102.  Therefore, the Veteran's claim for service 
connection for a right knee disorder is granted. 


ORDER

Service connection for a right knee disorder is granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


